DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ovular cross sectional shape” in claims 14, 26 (in view of Claims 10, 22), “first internal space is arced along the first longitudinal axis” (in claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of Claims 14, 26 (in view of parent claims 10, 22) was not disclosed in the original specification. The limitation of “first internal space is arced along the first longitudinal axis” (in claim 27) in view of claim 22 was not disclosed in the original specification.

Claim Rejections - 35 USC § 112
Claims 1-2, 6-8, 14, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the first rod is prevented from rotating relative to the housing about the central longitudinal axis because of: (i) mechanical interference between the first projection and the first channel and (ii) mechanical interference between the second projection and the second channel” which was never disclosed in the original specification. The original specification talks about how rotation is limited, never prevented (page 10 lines 24-27, page 11 lines 5-10) and the term “mechanical interference” implies that the projections have an interference fit with the channels, which was also not disclosed (see also Fig 5 which shows some play between the channels and projections). As such claim 1 and its dependent claims recite new matter and Claim 1 will be treated as having an effective filing date of the filing of the application, April 20, 2020. 
Claim 10, 22 each recite the housing has “cylindrical outer profile” but claims 14, 16 each recite that the housing has “an ovular cross-sectional shape”. It is not clear how the housing can have a cylindrical outer profile but have an ovular cross-sectional shape. This configuration was also not disclosed in the original specification and as such claims 14, 16 recite new matter. 
Claim 27 recites “first internal space is arced along the first longitudinal axis” but claim 22 claims a “linear first longitudinal axis.” It is not clear how the first space  defines a linear first longitudinal axis but is also arced along it. As such claim 27 recites new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-11, 14, 16, 19-20, 22-23, 26-27, 29, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The end of claim 1 requires that the first rod is prevented from rotation but claim 6 requires the opening is ovular. Looking at Figure 3 and page 11 lines 18-20 which discloses the opening is ovular to allow for motion. As such claim 6 is unclear. 
It is noted that if applicant were to recite “[[prevented]] limited from rotating” and “mechanical [[interference]] interaction” in claim 1, then the 112(a) and 112(b) would be overcome. In view of the 112(a) and (b) rejections to the claims and to expedite prosecution, the examiner will treat “prevented from rotating” in claim 1 to mean limiting rotation and “mechanical interference” to mechanical interaction. 
Clarification is requested. 
Claim 10 recites the limitation "the external end portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, Claim 10 line 10 recites “an external end portion” where it is not clear if applicant is referring to the one recited in line 7 or not. The examiner will treat with art as best understood. As such claims dependent off Claim 10 are rejected under 112(b).
Claim 22 recites the limitation "the external end portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, Claim 10 line 13 recites “an external end portion” where it is not clear if applicant is referring to the one recited in line 11 or not. The examiner will treat with art as best understood. As such claims dependent off Claim 22 are rejected under 112(b).
Claim 10, 22 each recite the housing has “cylindrical outer profile” but claims 14, 16 each recite that the housing has “an ovular cross-sectional shape”. It is not clear how the housing can have a cylindrical outer profile but have an ovular cross-sectional shape.  As such Claims 14, 16 are also rejected under 112(b).
Claim 27 recites “first internal space is arced along the first longitudinal axis” but claim 22 claims a “linear first longitudinal axis.” It is not clear how the first space defines a linear first longitudinal axis but is also arced along it. The examiner will interpret with art as best understood.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechmannn US 2010/0069964.
	Regarding Claim 1, Lechmannn discloses a facet joint replacement device (Fig 4-7), comprising: 
	a housing (#30 and #31) defining a central longitudinal axis (Fig 5, longitudinal axis extending through the housing and rods #22, #26) and; 
	(i) an opening (Fig 5, opening through which rod #26 extends through), 
	(ii) an internal space ( where #28a is located in Fig 5), 
	(iii) a first channel (one of the channels #36, Fig 4-7) that is defined by one or more wall surfaces of the housing (Fig 4, made up of an inner surface of #30 and side surfaces of #31) and that is open to the internal space without breaking through an outer wall of the housing (Fig 4-7), and 
	(iv) a second channel (the other channel #36, Fig 4-7) that is defined by one or more other wall surfaces of the housing (Fig 4, made up of an inner surface of #30 and side surfaces of #31) and that is open to the internal space without breaking through the outer wall of the housing (Fig 4-7), 
	wherein the first and second channels each extend parallel to the central longitudinal axis (Fig 4-7, paragraph 84, extends parallel to the longitudinal axis so that projections #34 slide along the channels); 
	a first rod (#26) slidingly engaged with the opening (Fig 4-7, paragraph 84), the first rod being slidable relative to the housing along the longitudinal axis (Fig 4-7, paragraph 84), the first rod including an internal end portion (#28a) disposed within the internal space (Fig 5) and an external end portion (where #26 is pointing to in Figs 4-7) disposed outside of the internal space (see Fig 4-7), 
	the external end portion and the internal end portion each having a circular cross-section (Fig 4-7, paragraph 83), the internal end portion including: 
	(i) a first projection (one of the projections #34) radially extending only from the circular cross-section of the internal end portion (Fig 4-7) and being longitudinally slidable within the first channel parallel to the central longitudinal axis (paragraph 84, as discussed above) and 
	(ii) a second projection (the other projection #34) radially extending only from the circular cross-section of the internal end portion (Fig 4-7) and being longitudinally slidable within the second channel parallel to the central longitudinal axis (paragraph 84, as discussed above); and
	a second rod (#22) integrally affixed to and extending directly from the housing opposite the opening such that the second rod is immovable relative to the housing (Fig 4-7, paragraph 86,  second rod #22 formed with the housing and does not move relative to the housing), wherein the first rod is prevented from rotating relative to the housing about the central longitudinal axis because of: 
	(i) mechanical interference between the first projection and the first channel (paragraph 84 “limits rotation”, see 112 rejections above) and
	(ii) mechanical interference between the second projection and the second channel (paragraph 84 “limits rotation” see 112 rejections above).

Regarding Claim 2, Lechmannn discloses wherein the first rod and the second rod can be compressed toward each other such that a portion of the external end portion of the first rod enters the internal space (paragraph 84, where a portion of the external end portion is abled to enter the internal space when the first rod is moved towards the second rod).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lechmannn US 2010/0069964 in view of Fortin US 2005/0165396.
Lechmannn discloses the claimed invention as discussed above but does not disclose the housing has an ovular cross sectional shape and the opening is ovular. 
Lechmann discloses another embodiment (Fig 1-2) where the housing (#8) has an ovular cross sectional shape (as seen in Fig 1-2).
Fortin discloses a similar device (Fig 13, 16) including a housing (#113), a first rod (#110) slidably received in the housing (Fig 13) and extends out through an opening (#119), the opening is ovular (paragraph 45, Fig 16) so that the first rod is limited in movement in a preferred axis/plane (paragraph 45).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the housing of Lechmann to have an ovular cross sectional shape in view of another embodiment of Lechmann because this provides a known shape for a central housing component.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Lechmann to have the opening be ovular in shape in view of Fortin because this allows limited movement of the rod in a preferred axis/plane. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lechmannn US 2010/0069964 and Fortin US 2005/0165396, as applied to claim 6 above, and in further view of Krishna US 2006/0265074.
Lechmannn as modified discloses the claimed invention as discussed above but does not disclose the central longitudinal axis is arced. 
Krishna discloses a similar device (Fig 30-31) with a first rod (#104) slidably received within a housing (#106, paragraph 164), the housing defining a central longitudinal axis that is arced (Fig 31), where the first rod is also arced (Fig 31), the arced shape to allow the device to match more closely to the arc of rotation of the facet joint (paragraph 69).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Lechmannn as modified to have the housing and first rod be arced such that the central longitudinal axis is also arced in view of Krishna above because the arced shape to allow the device to match more closely to the arc of rotation of the facet joint.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lechmannn US 2010/0069964 in view of Altarac US 2009/0030465.
Lechmannn discloses the claimed invention as discussed above but does not disclose an elastic element disposed within the internal space.
Altarac discloses a similar device (Fig 1-2) with a housing (#17 and #20), a first rod (#14), a second rod (#12), the housing defining an internal space (as seen in Fig 3 where a portion of the first rod #14 and elastic element #32 are located in the internal space), the first rod limited from rotating relative to the housing (paragraph 40, due to interaction between #36 and #31), an elastic element (#32) disposed within the internal space (Fig 3) to allow extension of the first rod when a force is applied and to  bias the first rod (#14) to a neutral position relative to the housing (paragraph 42).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Lechmannn to include an elastic element in view of Altarac because the elastic element still allows for extension of the first rod when a force is applied and to bias the first rod to a neutral position relative to the housing.


Claims 10-11, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castellvi US 2008/01925208 in view of Colleran US 2006/0036240.
Regarding Claim 10, Castellvi discloses a facet joint replacement device (Figs 14-18, 20), comprising: 
a housing (#434, #442) defining a cylindrical outer profile (as seen in Fig 14, 20, when looking at the outer profile, especially in the middle is cylindrical), an elliptical opening (#480, paragraph 78), and an internal space (as seen in Fig 20), wherein the internal space has a diameter that is larger than the elliptical opening (Fig 20, diameter is larger such that #470 cannot exit the internal space and out through the elliptical opening); 
a first rod (#430) slidingly engaged with the opening (paragraph 84), the first rod being linear  (Fig 15, 20) and including an internal end portion (#470) slidably disposed within the internal space (Fig 20), the external end portion (lower end of the rod as seen in Fig 20) and the internal end portion each having circular cross-sections (Fig 15), the internal end portion comprising a head (#470) with a head diameter greater than a diameter of other portions of the first rod (Fig 20), the first rod also comprising an external end portion (lower end of the rod as seen in Fig 20) disposed outside of the internal space (Fig 20); and 
a second rod (#432) integrally affixed to and extending directly from the housing opposite the opening such that the second rod is immovable relative to the housing (Fig 15, 20).
Regarding Claim 11, Castellvi discloses the first rod (#430) and the second rod (#432) can be compressed toward each other such that a portion of the external end portion of the first rod enters the internal space (paragraph 84, first rod is able to slide within the internal space).
Regarding Claim 14, Castellvi discloses wherein the housing has an ovular cross-sectional shape (Fig 15, where due to the elliptical opening #480 of the housing, the elliptical opening would provide the housing with an ovular cross sectional shape, see also 112 rejection above).

Regarding Claim 16, Castellvi discloses an elastic element (#440, paragraph 75) disposed within the internal space (Fig 20), wherein the elastic element is disposed between the head and the opening (Fig 20, a portion of the elastic element is disposed between the head and opening).

Regarding Claim 19, Castellvi discloses wherein the elastic element is coupled to the head (Fig 20).
Castellvi does wherein the internal space defines a longitudinal axis that is arced and extends along an arc that replicates a natural trajectory of a healthy facet joint in extension and flexion. 
Colleran discloses a similar device (see Fig below), with a cylindrical first rod (#41) that is linear (as seen in Fig below, where the rod is linear, having a longitudinal axis that extends through the terminal ends of the rod, where the internal end portion has a curvature but the first rod itself is still linear, see also Fig 4b),  wherein the internal space defines a longitudinal axis that is arced (Fig 4c, arc defined by Radius R in reference to point #210) and extends along an arc that replicates a natural trajectory of a healthy facet joint in extension and flexion and replicates natural movement of the spine as the first rod slides within the internal space (paragraph 40, allows the device to mimic the natural movement of the spine, which would also include the natural movements facet joint)(the examiner notes as evidence, Krishna US 2006/0265074, paragraph 69 which discloses an arc trajectory mimics the facet joint). 
    PNG
    media_image1.png
    408
    896
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the internal space and internal end portion of Castellvi to be arced/curved so that the internal space defines a arced longitudinal axis while the first rod maintains a linear configuration in view of Colleran above because this replicates natural movement of the spine and thus would also replicate the natural trajectory of a healthy facet joint. 



Claims 22-23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lechmannn US 2010/0069964 in view of Fortin US 2005/0165396.
	Regarding Claim 21, Lechmannn discloses a facet joint replacement device (Fig 8-10), comprising: 
a housing (#30) defining a cylindrical outer profile (Fig 8-10 where the housing is in the form of a cylinder), an first opening (opening through which rod #26 extends out from), and a first cylindrical internal space (internal space housing an insert and a portion of the first rod, Fig 8-10) defining a first linear longitudinal axis (linear axis extending through rods #26, 22, Fig 8-10), wherein the first internal space has a diameter that is larger than the first opening (Fig 8-9, internal space houses and surrounds an insert but the first opening is big enough for a portion of the first rod to extend out from the internal space and housing); 
an insert (#31) defining a second opening (Fig 8, opening through which first rod #26 extends through) and a second internal space (Fig 9, internal space housing a portion of the first rod #26), wherein the insert is configured to be disposed within the first cylindrical internal space (Fig 8-10); 
a first rod (#26) slidingly engaged with the first opening (paragraph 84), the first rod being linear (Fig 8-10) and including an internal end portion (#28, Fig 9) slidably disposed within the second internal space (paragraph 84), the external end portion (upper end of #26, Fig 9) and the internal end portion each having circular cross-sections (Fig 8, where the internal and external end portions have a circular cross section), the internal end portion comprising a head (#28) with a head diameter greater than a diameter of other portions of the first rod (Fig 9), the first rod also comprising an external end portion (upper end of #26, Fig 9) disposed outside of the first internal space (Fig 8-10); and 
a second rod (#22) integrally affixed to and extending directly from the housing opposite the first opening such that the second rod is immovable relative to the housing (Fig 8-10, paragraph 86, second rod #22 formed with the housing and does not move relative to the housing).

Regarding Claim 11, Lechmannn discloses the first rod (#26) and the second rod (#22) can be compressed toward each other such that a portion of the external end portion of the first rod enters the internal space (paragraph 84, first rod is able to slide within the second internal space).

Lechmannn discloses the claimed invention as discussed above where the first rod slides within the second internal space and a small amount of other movements can occur (paragraph 84) but does not disclose the first opening is elliptical, and wherein the second internal space defines a second longitudinal axis that is arced and that replicates a natural trajectory of a healthy facet joint in extension and flexion.
Fortin discloses a similar device (Fig 13, 16) including a housing (#113), a first rod (#110) slidably received in the housing (Fig 13) and extends out through an elliptical opening (#119) so that the first rod is limited in movement in a preferred axis/plane (paragraph 45).
Colleran discloses a similar device (see Fig below), with a cylindrical first rod (#41) that is linear (as seen in Fig below, where the rod is linear, having a longitudinal axis that extends through the terminal ends of the rod, where the internal end portion has a curvature but the first rod itself is still linear, see also Fig 4b), the housing has a cylindrical outer profile (Fig 4a) and defines a first linear longitudinal axis (co-linear with the axis of the first rod, see below) wherein the internal space defines a longitudinal axis that is arced (Fig 4c, arc defined by Radius R in reference to point #210) and extends along an arc that replicates a natural trajectory of a healthy facet joint in extension and flexion and replicates natural movement of the spine as the first rod slides within the internal space (paragraph 40, allows the device to mimic the natural movement of the spine, which would also include the natural movements facet joint)(the examiner notes as evidence, Krishna US 2006/0265074, paragraph 69 which discloses an arc trajectory mimics the facet joint). 
    PNG
    media_image1.png
    408
    896
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Lechmann to have the opening be elliptical in shape in view of Fortin because this allows limited movement of the rod in a preferred axis/plane. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second internal space and internal end portion of Castellvi to be arced/curved so that the second internal space defines an arced second longitudinal axis while the first rod maintains a linear configuration in view of Colleran above because this replicates natural movement of the spine and thus would also replicate the natural trajectory of a healthy facet joint. 
Regarding Claim 26, Lechmann as modified discloses wherein the housing has an ovular cross-sectional shape (with the modification to have the first opening be elliptical, the elliptical opening would provide the housing with an ovular cross sectional shape, see also 112 rejection above).
Regarding Claim 27, Lechmann as modified discloses wherein the first internal space is arced along the first longitudinal axis (as discussed above, the insert and the second internal space is located in the first internal space and thus with the modification above to have the second internal space be arced, the first internal space would define a space that is also arced).

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lechmannn US 2010/0069964 and Fortin US 2005/0165396, as applied to claim 22 above, and in further view of Kondrashov US 2013/0123854.
Lechmann as modified discloses the claimed invention as discussed above where the insert is formed with the second rod (Fig 9 and paragraph 83 in Lechmann) that can be made out from a wide variety of biocompatible materials (paragraph 72) but does not disclose the insert is an elastic element.
Kondrashov discloses rods made from an elastic and resilient material to allow it to slightly extend and adapt to spine motions (paragraph 42).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second rod and thus the insert of Lechmann as modified to be made out of an elastic element, where it would be made from an elastic and resilient material in view of Kondrashov because this allows the second rod to slightly extend and adapt to spinal motions. 



Allowable Subject Matter
Claims 20, 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
See PTO 892 for other facet replacement devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773